Citation Nr: 9911415	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  97-19 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for an appendectomy scar. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from July 1942 to June 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision rendered 
by the St. Louis, Missouri, Regional Office (RO) of the  
Department of Veterans Affairs (VA).  The veteran testified 
at a personal hearing at the RO in November 1998.


FINDING OF FACT

The veteran objectively manifests a tender appendectomy scar.


CONCLUSION OF LAW

The criteria for an increased (compensable) disability rating 
of 10 percent for an appendectomy scar have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.118, Diagnostic Code 7804 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

A person who submits a claim for benefits under the laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals) (Court) has held that a mere allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased rating is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts that 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.  The 
evidence includes the veteran's service medical records, VA 
physical examinations, and the veteran's hearing testimony 
and written statements.  Further, the Board does not know of 
any additional relevant evidence that is available.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.

Service medical records (SMRs) reveal that the veteran was 
diagnosed with acute appendicitis and underwent an 
appendectomy.  The veteran was service-connected for his 
appendectomy scar pursuant to an April 1947 rating decision 
and assigned a noncompensable disability rating, which has 
remained in effect ever since.  

A March 1997 VA examination report recited the veteran's 
complaints of pain and discomfort associated with his 
appendectomy scar.  The examiner characterized the scar as 
"slightly tender."  The diagnosis was "[s]tatus post 
emergency appendectomy with postoperative wound dehiscence, 
slightly disabling."

Under the laws administered by the VA, disability ratings are 
determined by applying the criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In addition, where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

The veteran's disability is rated under 38 C.F.R. § 4.118, 
Diagnostic Code 7804, which provides for a maximum 10 percent 
disability rating for superficial scars that are tender and 
painful on objective demonstration.  In the March 1997 
examination report, the examiner objectively noted the 
veteran's appendectomy scar to be both "slightly tender" 
and "slightly disabling."  It is the Board's judgment that 
the evidence is at least in equipoise on the question of 
whether the veteran's appendectomy scar is sufficiently 
tender and painful on objective demonstration to support a 10 
percent disability rating.  In applying the regulatory 
language of 38 C.F.R. § 4.7 and resolving reasonable doubt in 
favor of the veteran pursuant to 38 U.S.C.A. § 5701(b) and 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Board 
concludes that the examiner's objective observations more 
nearly approximate the criteria required for the assignment 
of a 10 percent disability rating under Diagnostic Code 7804.  

The Board has also considered 38 C.F.R. § 4.118, Diagnostic 
Code 7806, but finds the next higher evaluation of 30 percent 
unwarranted, as there is no evidence of eczema with 
exudation, or itching constant, extensive lesions, or marked 
disfigurement, accompanying the appendectomy scar.

In reaching this decision, the Board has considered the 
history of the veteran's disability, as well as the current 
clinical manifestations and the effect this disability may 
have on the earning capacity of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2.  In addition, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations has been considered, including the provisions of 
38 C.F.R. § 3.321(b)(1).  The Board finds that the evidence 
of record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his appendectomy scar 
has resulted in marked interference with his employment or 
necessitated frequent periods of hospitalization.  Therefore, 
in the absence of such factors, the Board finds that criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to a 10 percent disability rating for the 
veteran's service-connected appendectomy scar is warranted.  
The appeal is granted to this extent.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

